As filed with the Securities and Exchange Commission on August 26, 2011 Commission File Nos.333-109762 811-10463 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. [] Post-Effective Amendment No.18 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No.24 [X] JNLNY SEPARATE ACCOUNT IV (Exact Name of Registrant) JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW YORK (Name of Depositor) 2900 Westchester Avenue, Purchase, New York 10577 (Address of Depositor's Principal Executive Offices) Depositor's Telephone Number, including Area Code: (517) 381-5500 Thomas J. Meyer, Esq., Senior Vice President, Secretary and General Counsel Jackson National Life Insurance Company, 1 Corporate Way, Lansing, MI 48951 (Name and Address of Agent for Service) Copy to: Frank Julian, Esq., Associate General Counsel Jackson National Life Insurance Company, 1 Corporate Way, Lansing, MI 48951 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [X] on August 29, 2011 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1). If appropriate, check the following box: [ ] this post-effective amendment designates a new effective date for a previously filed post-effective amendment Title of Securities Being Registered: the variable portion of Flexible Premium Variable Life Insurance contracts SEC 2125 (7-09) EXPLANATORY NOTE: This Amendment to the Registration Statement on Form N-6 (the “Registration Statement”) is being filed pursuant to Rule 485(b) under the Securities Act of 1933, as amended, and supplements the prospectus. Part C is also amended as reflected therein. Except as heretofore amended, this Amendment does not otherwise delete, amend, or supersede any prospectus, statement of additional information, exhibit, undertaking, or other information contained in the Registration Statement, which are hereby incorporated by reference to the extent required and/or permitted by applicable law. Supplement dated August 29, 2011 To The Prospectus Dated May 1, 2011 For PERSPECTIVE INVESTORâ FLEXIBLE PREMIUM VARIABLE LIFE INSURANCE POLICY Issued by Jackson National Life Insurance Company of New York® through JNLNY Separate Account IV This supplement updates the above-referenced prospectus.Please read and keep it together with your prospectus for future reference.To obtain an additional copy of the prospectus, please contact us at our Jackson of NY Service Center, P.O. Box 30313, Lansing, Michigan, 48909-7813; 1-800-599-5651; www.jackson.com. The purpose of this supplement is to make changes to your prospectus regarding the Investment Divisions available under your Policy. The updates to the prospectus reflecting these changes are described below with references to those parts of the prospectus modified by this supplement. ► Effective August 29, 2011, the Investment Division of the Separate Account investing in the JNL/Lazard Emerging Markets Fund (the “Division”) has stopped accepting any additional allocations or transfers. All other Investment Divisions of the Separate Account remain available. Important Note:If you currently have an automatic program, suchasDollar Cost Averaging and Rebalancing, and it includes an allocation to the Division, you can continue to invest in the Division based on your existing election until you revise or terminate the automatic program. Any change to the existing automatic program is not permitted if you wish to continue an allocation to the Division. The Division is not available for any new or revised allocation instructions under any automatic program. If you make a subsequent premium payment and have future allocation instructions on file with us that include an allocation to the Division, you must choose a replacement Investment Division. All such allocations prior to our receipt of new allocation instructions will be allocated to the JNL/WMC Money Market Investment Division. Please consult your representative promptly to assist you in subsequently reallocating the Policy value in the JNL/WMC Money Market Investment Division to any other available Investment Division. If an application for a Policy is received on or after August 29, 2011, or if a pending application is not in good order by August 26, 2011, and it includes an allocation to the Division, that allocation will be allocated to the JNL/WMC Money Market Investment Division.Please consult your representative promptly to assist you in subsequently reallocating the Policy value in the JNL/WMC Money Market Investment Division to any other available Investment Division. Amounts invested in the Division as of August 29, 2011 will remain invested unless we receive instruction from you. You may continue to make transfers and withdrawals out of the Division in connection with the usual transactions under a Policy. However, if you transfer out of the Division on or after August 29, 2011 you will not be able to transfer back in. For additional information, please see the Supplement dated August 29, 2011 to the JNL® Series Trust prospectus. ► Under THE SEPARATE ACCOUNT, for JNL Series Trust, the following Investment Division’s corresponding investment objective is deleted and replaced with the following: JNL/Lazard Emerging Markets Fund Jackson National Asset Management, LLC (and Lazard Asset Management LLC) Seeks long-term capital appreciation by investing, under normal circumstances, at least 80% of its assets in equity securities of companies whose principal business activities are located in emerging market countries. The Fund may engage, to a limited extent, in various investment techniques, such as foreign currency transactions and the use of derivative instruments to gain exposure to foreign currencies and emerging securities, and to hedge the Fund’s investments. (To be used with NV5825 05/11) NMU7693NY 08/11 PART C OTHER INFORMATION Item 26. Exhibits (a)Resolution of Board of Directors of Jackson National Life Insurance Company of New York authorizing the establishment of JNLNY Separate Account IV, incorporated herein by reference to the Registrant’s Registration Statement on Form N-4 (File Nos. 333-86933 and 811-09577) as filed on September 10, 1999. (b) Not applicable. (c) Distribution Agreement between Jackson National Life Insurance Company of New York and Jackson National Life Distributors, Inc., incorporated herein by reference to the Registrant’s Registration Statement on Form N-6 (File Nos. 333-109762 and 811-10463) as filed on October 17, 2003. Form of Selling Agreement, incorporated herein by reference to the Registrant’s Registration Statement on Form N-6 (File Nos. 333-109762 and 811-10463) as filed on October 17, 2003. Selling Agreement between Jackson National Life Insurance Company of New York and Jackson National Life Distributors LLC, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 17 filed on April 29, 2011 (File Nos. 333-109762 and 811-10463). (d) Form of Flexible Premium Variable Life Insurance Policy, incorporated herein by reference to the Registrant’s Registration Statement on Form N-6 (File Nos. 333-109762 and 811-10463) as filed on October 17, 2003. Form of Child Insurance Rider, incorporated herein by reference to the Registrant’s Registration Statement on Form N-6 (File Nos. 333-109762 and 811-10463) as filed on October 17, 2003. Form of Guaranteed Minimum Death Benefit Rider, incorporated herein by reference to the Registrant’s Registration Statement on Form N-6 (File Nos. 333-109762 and 811-10463) as filed on October 17, 2003. Form of Other Insured Term Insurance Rider, incorporated herein by reference to the Registrant’s Registration Statement on Form N-6 (File Nos. 333-109762 and 811-10463) as filed on October 17, 2003. Form of Waiver of Monthly Deductions Rider, incorporated herein by reference to the Registrant’s Registration Statement on Form N-6 (File Nos. 333-109762 and 811-10463) as filed on October 17, 2003. Form of Waiver of Specified Premium, incorporated herein by reference to the Registrant’s Registration Statement on Form N-6 (File Nos. 333-109762 and 811-10463) as filed on October 17, 2003. Form of Terminal Illness Benefit Rider, incorporated herein by reference to the Registrant’s Registration Statement on Form N-6 (File Nos. 333-109762 and 811-10463) as filed on October 17, 2003. Form of Loan Endorsement, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 3 (File Nos. 333-109762 and 811-10463) as filed on October 27, 2004. (e) Specimen Application, incorporated herein by reference to the Registrant’s Registration Statement on Form N-6 (File Nos. 333-109762 and 811-10463) as filed on October 17, 2003. Specimen Supplemental Application, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 3 (File Nos. 333-109762 and 811-10463) as filed on October 27, 2004. (f) (1)Declaration and Charter of First Jackson National Life Insurance Company, incorporated herein by reference to the Registrant’s Registration Statement on Form N-4 (File Nos. 333-86933 and 811-09577) as filed on September 10, 1999. (2)Certificate of Amendment of Charter of First Jackson National Life Insurance Company, incorporated herein by reference to the Registrant’s Registration Statement on Form S-6 (File Nos. 333-67902 and 811-10463) as filed on or about August 8, 2001. (3)Bylaws of First Jackson National Life Insurance Company, incorporated herein by reference to the Registrant’s Registration Statement on Form N-4 (File Nos. 333-86933 and 811-09577) as filed on September 10, 1999. (g) (1)Reinsurance Agreement between Jackson National Life Insurance Company of New York and RGA Reinsurance Company, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 6 (File Nos. 333-109762 and 811-10463) as filed on April 28, 2006. (2)Reinsurance Agreement between Jackson National Life Insurance Company of New York and Transamerica Financial Life Insurance Company, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 6 (File Nos. 333-109762 and 811-10463) as filed on April 28, 2006. (3)Reinsurance Agreement between Jackson National Life Insurance Company of New York and Security Life of Denver Insurance Company, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 6 (File Nos. 333-109762 and 811-10463) as filed on April 28, 2006. (h) Not applicable. (i) Not applicable. (j) Not applicable. (k) Legal Opinion and Consent of Counsel, attached hereto. (l) (1)Actuarial Opinion, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 1 filed on December 30, 2003 (File Nos. 333-109762 and 811-10463). (2)Actuarial Opinion, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 10 filed on March 26, 2008 (File Nos. 333-109762 and 811-10463). (3)Actuarial Opinion, incorporated herein by reference to the Registrant’s Post- Effective Amendment No. 12 filed on April 2, 2009 (File Nos. 333-109762 and 811-10463). (4)Actuarial Opinion, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 14 filed on April 30, 2010 (File Nos. 333-109762 and 811-10463). (5) Actuarial Opinion, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 17 filed on April 29, 2011 (File Nos. 333-109762 and 811-10463) . (m) (1)Sample Calculations, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 1 filed on December 30, 2003 (File Nos. 333-109762 and 811-10463). (2)Sample Calculations, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 8 filed on April 27, 2007 (File Nos. 333-109762 and 811-10463). (3)Sample Calculations, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 10 filed on March 26, 2008 (File Nos. 333-109762 and 811-10463). (4)Sample Calculations, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 17 filed on April 29, 2011 (File Nos. 333-109762 and 811-10463) . (n) Consent of Independent Registered Public Accounting Firm, attached hereto. (o) Not applicable. (p) Not applicable. (q) (1) Redeemability Exemption, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 1 filed on December 30, 2003 (File Nos. 333-109762 and 811-10463). (2) Redeemability Exemption, incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 17 filed on April 29, 2011 (File Nos. 333-109762 and 811-10463). Item 27. Directors and Officers of the Depositor Name and Principal Business Address Positions and Offices with Depositor Donald B. Henderson, Jr. Director 4A Rivermere Apartments Bronxville, NY 10708 David L. Porteous Director 20434 Crestview Drive Reed City, MI 49777 Donald T. DeCarlo Director 200 Manor Road Douglaston, New York 11363 Gary H. Torgow Director 220 West Congress Detroit, MI 48226-3213 John C. Colpean Director 1640 Haslett Road, Suite 160 Haslett, MI 48840 Richard David Ash Vice President, Actuary & Appointed 1 Corporate Way Actuary Lansing, MI 48951 Savvas (Steve) Panagiotis Binioris Vice President 1 Corporate Way Lansing, MI48951 Jeffry Ross Borton Vice President 1 Corporate Way Lansing, MI 48951 John Howard Brown Vice President & Director 1 Corporate Way Lansing, MI 48951 Dennis Allen Blue Vice President 1 Corporate Way Lansing, MI48951 Teresa Lynn Caldwell Senior Vice President 6550 Carothers Pkwy. Suite 170 Franklin, TN27067 Michael Alan Costello Vice President & Director 1 Corporate Way Lansing, MI48951 Joseph Mark Clark Senior Vice President, Chief Information Officer & Director 1 Corporate Way Lansing, MI 48951 James Bradley Croom Vice President 1 Corporate Way Lansing, MI 48951 George D. Daggett Illustration Officer 7601 Technology Way Denver, CO 80237 Lisa Carol Drake Senior Vice President & Chief Actuary 1 Corporate Way Lansing, MI 48951 Phillip Brian Eaves Vice President 1 Corporate Way Lansing, MI 48951 Charles Fox Field, Jr. Vice President 6550 Carothers Pkwy. Suite 170 Franklin, TN27067 Robert Arthur Fritts Senior Vice President & Controller 1 Corporate Way Lansing, MI 48951 James Douglas Garrison Vice President 1 Corporate Way Lansing, MI 48951 Julia Anne Goatley Vice President, Assistant Secretary & 1 Corporate Way Director Lansing, MI 48951 Robert William Hajdu Vice President 1 Corporate Way Lansing, MI 48951 Clifford Schuyler Hale, M.D. Vice President 1 Corporate Way Lansing, MI 48951 Laura Louise Hanson Vice President 1 Corporate Way Lansing, MI 48951 Herald Dean Hosfield Vice President 1 Corporate Way Lansing, MI 48951 Clifford James Jack Executive Vice President, 7601 Technology Way Head of Retail, Chairman & Director Denver, CO 80237 Scott Francis Klus Vice President 1 Corporate Way Lansing, MI 48951 Everett William Kunzelman Vice President 1 Corporate Way Lansing, MI 48951 Herbert George May III Chief Administrative Officer & 275 Grove St Building Director 4th floor Auburndale, MA 02466 Thomas John Meyer Senior Vice President, General 1 Corporate Way Counsel, Secretary & Director Lansing, MI 48951 Keith Richard Moore Vice President 1 Corporate Way Lansing, MI 48951 Paul Chad Myers Executive Vice President and Chief Financial Officer 1 Corporate Way Lansing, MI 48951 Russell Erwin Peck Vice President 1 Corporate Way Lansing, MI 48951 Laura Louene Prieskorn Senior Vice President & Director 1 Corporate Way Lansing, MI 48951 Gregory Brandon Salsbury Vice President 7601 Technology Way Denver, CO 80237 William Robert Schulz Vice President 1 Corporate Way Lansing, MI 48951 Muhammad Sajid Shami Vice President 1 Corporate Way Lansing, MI 48951 Kathleen Marie Smith Vice President 1 Corporate Way Lansing, MI 48951 James Ronald Sopha Chief Operating Officer 1 Corporate Way Lansing, MI 48951 Kenneth Harold Stewart Senior Vice President 1 Corporate Way Lansing, MI 48951 Heather Rachelle Strang Vice President 1 Corporate Way Lansing, MI 48951 Marcia Lynn Wadsten Vice President 1 Corporate Way Lansing, MI48951 Michael Andrew Wells President & Chief Executive Officer 1 Corporate Way Lansing, MI 48951 Item 28. Persons Controlled by or Under Common Control with the Depositor or Registrant. Company State of Organization Control/Ownership Alcona Funding LLC Delaware 100% Jackson National Life Insurance Company Ascent Insurance Brokers Limited United Kingdom 50% Prudential Property Investment Managers Limited BOCI – Prudential Asset Management Limited Hong Kong 36% Prudential Corporation Holdings Limited BOCI – Prudential Trustee Limited Hong Kong 36% Prudential Corporation Holdings Limited Berrien Funding LLC Delaware 100% Jackson National Life Insurance Company Brooke LLC Delaware 77% Prudential (US Holdco2) Limited 23% Brooke (Jersey) Limited Brooke (Holdco 1) Inc. Delaware 100% Prudential (US Holdco 3) BV Brooke Holdings LLC Delaware 100% Nicole Finance Inc. Brooke Holdings (UK) Limited United Kingdom 100% Brooke UK LLC Brooke Investment, Inc. Delaware 100% Brooke Holdings LLC Brooke (Jersey) Limited Jersey 100%Prudential (US Holdco 2) Limited Brooke Life Insurance Company Michigan 100% Brooke Holdings LLC Brooke UK LLC Delaware 100% Brooke (Holdco 1) Inc. Buying Force Limited United Kingdom 50% Prudential Property Investment Managers Limited CIMPL Pty Limited Australia 100% PPM Capital (Holdings) Limited CITICPrudential Life Insurance Company Limited China 50% Prudential Corporation Holdings Limited CITIC – Prudential Fund Management Company Limited China 49% Prudential Corporation Holdings Limited CSU One Limited United Kingdom 100% Prudential Group Holdings Limited Calhoun Funding LLC Delaware 100% Jackson National Life Insurance Company Calvin Asset Management Limited England 100% Calvin Capital Limited Calvin Capital Limited (formerly Marlin Acquisitions Limited) England 100% Marlin Acquisitions Holdings Limited Canada Property (Trustee) No 1 Limited Jersey 100% Canada Property Holdings Limited Canada Property Holdings Limited England 100% M&G Limited Curian Capital, LLC Michigan 100% Jackson National Life Insurance Company Curian Clearing LLC Michigan 100% Jackson National Life Insurance Company Curian Series Trust Massachusetts 100% Curian Capital, LLC Earth and Wind Energias Removables, S.L. Spain 100% Infracapital E&W B.V. FA II Limited England 100% FA III Limited FA III Limited England 100% Infracapital Nominees Limited Falcon Acquisitions Limited United Kingdom 100% FA II Limited Falcon Acquisitions Holdings Limited United Kingdom 100% Infracapital Nominees Limited Falcon Acquisitions Subholdings Limited United Kingdom 90% Falcon Acquisitions Holdings Limited First Dakota, Inc. North Dakota 100% IFC Holdings, Inc. First Dakota of Montana, Inc. Montana 100% IFC Holdings, Inc. First Dakota of New Mexico, Inc. New Mexico 100% IFC Holdings, Inc. First Dakota of Texas, Inc. Texas 100% IFC Holdings, Inc. First Dakota of Wyoming, Inc. Wyoming 100% IFC Holdings, Inc. Furnival Insurance Company Limited Guernsey 100% Prudential Corporation Holdings Limited GS Five plc England 100% Prudential Group Holdings Limited GS Twenty Two Limited United Kingdom 100% Prudential Group Holdings Limited Geoffrey Snushall Limited United Kingdom 100% Snushalls Team Limited Giang Vo Development JV Company Vietnam 65% Prudential Vietnam Assurance Private Limited Hermitage Management, LLC Michigan 100% Jackson National Life Company Insurance Holborn Bars Nominees Limited United Kingdom 100% M&G Investment Management Limited Holborn Delaware LLC Delaware 100% Prudential Four Limited Holborn Finance Holding Company United Kingdom 100% Prudential Securities Limited Hyde Holdco 1 Limited United Kingdom 100% Prudential Corporation Holdings Limited Hyde Holdco 3 Limited United Kingdom 100% Prudential Capital Holding Company Limited ICICI Prudential Asset Management Company Limited India 49% Prudential Corporation Holdings Limited ICICI Prudential Life Insurance Company Limited India 25.96% Prudential Corporation Holdings Limited ICICI Prudential Pension Funds Management Company Ltd. India 100% ICICI Prudential Life Insurance Company Limited ICICI Prudential Trust Limited India 49% Prudential Corporation Holdings Limited IFC Holdings, Inc. d/b/a INVEST Financial Corporation Delaware 100% National Planning Holdings Inc. INVEST Financial Corporation Insurance Agency Inc. of Alabama Alabama 100% INVEST Financial Corporation Insurance Agency, Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Connecticut Connecticut 100% INVEST Financial Corporation Insurance Agency, Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Delaware Delaware 100% IFC Holdings, Inc. d/b/a INVEST Financial Corporation INVESTFinancial Corporation Insurance Agency Inc. of Georgia Georgia 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Illinois Illinois 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Maryland Maryland 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Massachusetts Massachusetts 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Montana Montana 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Nevada Nevada 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of New Mexico New Mexico 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Ohio Ohio 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Oklahoma Oklahoma 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of South Carolina South Carolina 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Texas Texas 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Wyoming Wyoming 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency PA of Mississippi Mississippi 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware Infracapital CI II Limited Scotland 100% M&G Limited Infracapital EF II Limited Scotland 100% M&G Limited Infracapital E&W B.V. Netherlands 100% Infracapital F1 S.a.r.l. Infracapital Employee Feeder GP Limited Scotland 100% M&G Limited Infracapital GP II Limited England 100% M&G Limited Infracapital F1 S.a.r.l. Luxembourg 100% Infracapital F1 Holdings S.a.r.l Infracapital F1 Holdings S.a.r.l. Luxembourg 100% Infracapital Nominees Limited Infracapital GP Limited United Kingdom 100% M&G Limited Infracapital Nominees Limited United Kingdom 100% M&G Limited Infracapital SLP Limited United Kingdom 100% M&G Limited Innisfree M&G PPP LLP United Kingdom 35% M&G IMPPP1 Limited International Opportunities Shari’a Funds (OEIC) Limited United Arab Emirates 100% Prudential Asset Management Limited Investment Centers of America, Inc. North Dakota 100% IFC Holdings, Inc. JNL Investors Series Trust Massachusetts 100% Jackson National Life Insurance Company Jackson Investment Management LLC Michigan 100% Brooke Holdings LLC Jackson National Asset Management, LLC Michigan 100% Jackson National Life Insurance Company Jackson National Life (Bermuda) Ltd. Bermuda 100% Jackson National Life Insurance Company Jackson National Life Distributors LLC Delaware 100% Jackson National Life Insurance Company Jackson National Life Insurance Company of New York New York 100% Jackson National Life Insurance Company JNLI LLC Delaware 100% Jackson National Life Insurance Company JNL Series Trust Massachusetts Common Law Trust with contractual association with Jackson National Life Insurance Company of New York JNL Southeast Agency, LLC Michigan 100% Jackson National Life Insurance Company JNL Variable Fund LLC Delaware 100% Jackson National Separate Account – I M&G (Guernsey) Limited Guernsey 100% M&G Limited M&G Financial Services Limited United Kingdom 100% M&G Limited M&G Founders 1 Limited United Kingdom 100% M&G Limited M&G General Partner Inc. Cayman Islands 100% M&G Limited M&G Group Limited United Kingdom 100% Prudential plc M&G IMPPP 1 Limited United Kingdom 100% M&G Limited M&G International Investments Limited United Kingdom 100% M&G Limited M&G International Investments Limited France (Representative Bureau) 100% M&G International Investments Limited M&G International Investments Limited Germany (Branch only) 100% M&G International Investments Limited M&G International Investments Limited Italy (Branch only) 100% M&G International Investments Limited M&G International Investments Limited Spain (Representative Bureau) 100% M&G International Investments Limited M&G International Investments Nominees Limited United Kingdom 100% M&G International Investments Limited M&G Investment Management Limited United Kingdom 100% M&G Limited M&G Life Assurance Company Limited United Kingdom 100% M&G Limited M&G Limited United Kingdom 100% M&G Group Limited M&G Management Services Limited United Kingdom 100% M&G Limited M&G Nominees Limited United Kingdom 100% M&G Limited M&G Pensions and Annuity Company Limited United Kingdom 100% M&G Limited M&G RED Employee Feeder GP Limited Scotland 100% M&G Limited M&G RED GP Limited Guernsey 100% M&G Limited M&G RED SLP GP Limited Scotland 100% M&G Limited M&G Real Estate Finance 1 Co S.a.r.l Luxemborg 100% M&G RED GP Limited M&G Securities Limited United Kingdom 100% M&G Limited M&G Support Services Limited United Kingdom 100% M&G Limited MM&S (2375) Limited Scotland 100% The Prudential Assurance Company Limited Marlin Acquisitions Holdings Limited United Kingdom 100% Infracapital GP Limited National Planning Corporation Delaware 100% National Planning Holdings, Inc. National Planning Corporation Insurance Agency Inc. of Nevada Nevada 100% National Planning Corporation National Planning Holdings, Inc. Delaware 100% Brooke Holdings LLC National Planning Insurance Agency Inc. Alabama 100% National Planning Corporation National Planning Insurance Agency Inc. Florida 100% National Planning Corporation National Planning Insurance Agency Inc. Georgia 100% National Planning Corporation National Planning Insurance Agency Inc. Idaho 100% National Planning Corporation National Planning Insurance Agency Inc. Massachusetts 100% National Planning Corporation National Planning Insurance Agency Inc. Montana 100% National Planning Corporation National Planning Insurance Agency Inc. Oklahoma 100% National Planning Corporation National Planning Insurance Agency Inc. Texas 100% National Planning Corporation National Planning Insurance Agency Inc. Wyoming 100% National Planning Corporation Nicole Finance Inc. Delaware 100% Brooke UK LLC North Sathorn Holdings Company Limited Thailand 100% Prudential Corporation Holdings Limited Nova Sepadu Sdn Bhd Malaysia 96% Sri Han Suria Sdn Berhad P&A Holdco Limited England 100% Prudential Four Limited P&A Opco Limited England 100% P&A Holdco Limited PCA Asset Management Limited Japan 100% Prudential Corporation Holdings Limited PCA Asset Management Co. Ltd. Korea 100% Prudential Corporation Holdings Limited PCA Life Assurance Company Limited Taiwan 99.79% Prudential Corporation Holdings Limited PCA Life Insurance Company Limited (Japan) Japan 100% Prudential Corporation Holdings Limited PCA Life Insurance Company Limited (Korea) Korea 100% Prudential Corporation Holdings Limited PCA Securities Investment Trust Company Limited Taiwan 99.54%Prudential Corporation HoldingsLimited PGDS (UK One) Limited United Kingdom 100% Prudential IP Services Limited PGDS (UK Two) Limited United Kingdom 100% PDGS (UK One) Limited PGDS (US One) LLC Delaware 100% Jackson National Life Insurance Company Piedmont CDO Trust Delaware 100% Piedmont Funding LLC Piedmont Funding LLC Delaware 100% Jackson National Life Insurance Company PPEM Pte. Limited Singapore 100% Prudential Singapore Holdings Pte Limited PPM America, Inc. Delaware 100% PPM Holdings, Inc. PPM Capital (Holdings) Limited United Kingdom 100% M&G Limited PPM Finance, Inc. Delaware 100% PPM Holdings, Inc. PPM Holdings, Inc. Delaware 100% Brooke Holdings LLC PPM Ventures (Asia) Limited Hong Kong 100% PPM Capital (Holdings) Limited PPM Ventures Pty Limited Australia 100% CIMPL Pty Limited PPMC First Nominees Limited United Kingdom 100% M&G Limited PPS Five Limited United Kingdom 100% Reeds Rains Prudential Limited PPS Nine Limited United Kingdom 100% Prudential Property Services Limited PPS Twelve Limited United Kingdom 100% Prudential Property Services Limited PTPaja Indonesia Indonesia 100% PT Prudential Life Assurance PT Prudential Life Assurance Indonesia 94.6% Prudential Corporation HoldingsLimited PVM Partnerships Limited United Kingdom 100% The Prudential Assurance Company Limited Pacus (UK) Limited United Kingdom 100% The Prudential Assurance Company Limited Park Avenue (Singapore Two) Limited Gibraltar 100% Prudential Group Holdings Limited Park Avenue Investments (Guernsey) Limited Guernsey 50% Prudential (Netherlands) BV Pru Life Assurance Limited Singapore 100% Prudential Singapore Holdings Pte Limited Pru Life Insurance Corporation of UK Philippines 100% Prudential Corporation Holdings Limited Pru Pte Limited Singapore 100% Prudential Singapore Holdings Pte Limited Prudential (AN) Limited United Kingdom 100% The Prudential Assurance Company Limited Prudential (B1) Limited Gibraltar 100% Prudential (Netherlands) BV Prudential (B2) Limited Gibraltar 100% Prudential (Netherlands) BV Prudential (Gibraltar Five) Limited Gibraltar 100% Prudential (Gibraltar Four) Limited Prudential (Gibraltar Four) Limited Gibraltar 100% Prudential (US Holdco 1) Limited Prudential (Gibraltar Three) Gibraltar 100% Prudential (Gibraltar Four) Limited Prudential (Gibraltar Two) S.a.r.l. Luxembourg 100% Prudential Capital Holding Company Limited Prudential (Gibraltar) Limited Gibraltar 100% Prudential Group Holdings Limited Prudential (LPH One) Limited Gibraltar 100% Prudential Group Holdings Limited Prudential (LPH Two) Limited Gibraltar 100% Prudential Group Holdings Limited Prudential (Namibia) Unit Trusts Limited Namibia 93% Prudential Portfolio Managers (Namibia) (Pty) Limited Prudential (Netherlands One) Limited United Kingdom 100% Prudential Group Holdings Limited Prudential (Netherlands) BV Netherlands 100% Prudential Corporation Holdings Limited Prudential (US Holdco 1) BV Netherlands 100% Prudential (US Holdco 1) Limited Prudential (US Holdco 1) Limited United Kingdom 76.72% Brooke LLC 23.28% Prudential Four Limited Prudential (US Holdco 2) BV Netherlands 100% Prudential (US Holdco 1) BV Prudential (US Holdco 2) Limited Gibraltar 100% Holborn Delaware LLC Prudential (US Holdco 3) BV Netherlands 100% Prudential (US Holdco 2) BV Prudential – AA Office Joint Venture Company Vietnam 70% Prudential Vietnam Assurance Private Limited Prudential / M&G UKCF GP Limited United Kingdom 100% M&G Limited Prudential Al-Wara’ Asset Management Berhad Malaysia 100% Prudential Corporation Holdings Limited Prudential Annuities Limited United Kingdom 100% The Prudential Assurance Company Limited Prudential Asset Management (Hong Kong) Limited Hong Kong 100% Prudential Corporation Holdings Limited Prudential AssetManagement (Singapore) Limited Singapore 100% Prudential Singapore Holdings Pte Limited Prudential Asset Management Limited United Arab Emirates 100% Prudential Corporation Holdings Limited Prudential Assurance Company Singapore (Pte) Limited Singapore 100% Prudential Singapore Holdings Pte Limited Prudential Assurance Malaysia Bhd Malaysia 100% Sri Han Suria Sdn Berhad Prudential Assurance Singapore (Property Services) Pte Limited Singapore 100% Prudential Singapore Holdings Pte Limited Prudential Atlantic Reinsurance Company Limited Ireland 100% Prudential Corporation Holdings Limited Prudential Australia One Limited United Kingdom 100% Prudential Corporation Holdings Limited Prudential BSN Takaful Berhad Malaysia 49% Prudential Corporation Holdings Limited Prudential Capital (Singapore) Pte.Ltd. Prudential Tower Singapore 100% Prudential Capital Holding Company Ltd. Prudential Capital Holding Company Limited United Kingdom 100% Prudential plc Prudential Capital PLC United Kingdom 100% Prudential Capital Holding Company Limited Prudential Capital Luxembourg S.a.r.l. Luxembourg 100% Prudential Capital Holding Company Ltd. Prudential Corporate Pensions Trustee Limited United Kingdom 100% The Prudential Assurance Company Limited Prudential Corporation Asia Limited Hong Kong 100% Prudential Corporation Holdings Limited Prudential Corporation Australasia Holdings Pty Limited Australia 100% Prudential Group Holdings Limited Prudential plc United Kingdom Publicly Traded Prudential Corporation Holdings Limited United Kingdom 100% Prudential Holdings Limited Prudential Corporation Limited United Kingdom 100% Prudential Group Holdings Limited Prudential Distribution Limited United Kingdom 100% Prudential Financial Services Limited Prudential Europe Assurance Holdings plc Scotland 100% MM&S (2375) Limited Prudential Finance BV Netherlands 100% Prudential Corporation Holdings Limited Prudential Financial Services Limited United Kingdom 100% Prudential plc Prudential Five Limited United Kingdom 100% Prudential Group Holdings Limited Prudential Four Limited United Kingdom 97.62% Prudential Corporation Holdings Limited 2.38% Prudential plc Prudential Fund Management Berhad Malaysia 100% Nova Sepadu Sdn Bhd Prudential Fund Management Services Private Limited Singapore 100% Prudential Singapore Holdings Pte Limited Prudential GP Limited Scotland 100% M&G Limited Prudential General Insurance Hong Kong Limited Hong Kong 100% The Prudential Assurance Company Limited Prudential Group Holdings Limited United Kingdom 100% Prudential plc Prudential Group Pensions Limited United Kingdom 100% Prudential Financial Services Limited Prudential Group Secretarial Services Limited United Kingdom 100% Prudential Group Holdings Limited Prudential Health Holdings Limited United Kingdom 25% The Prudential Assurance Company Limited Prudential Health Limited United Kingdom 100% Prudential Health Holdings Limited Prudential Health Insurance Limited England 100% Prudential Health Holdings Limited Prudential Health Services Limited United Kingdom 100% Prudential Health Holdings Limited Prudential Holborn Life Limited United Kingdom 100% The Prudential Assurance Company Limited Prudential Holdings Limited Scotland 100% Prudential plc Prudential Hong Kong Limited Hong Kong 100% The Prudential Assurance Company Limited Prudential IP Services Limited United Kingdom 100% Prudential Group Holdings Limited Prudential International Assurance plc Ireland 100% Prudential Europe Assurance Holdings plc Prudential International Management Services Limited Ireland 100% Prudential Europe Assurance Holdings plc Prudential Investments (UK) Limited United Kingdom 100% Prudential Capital Holding Company Prudential Jersey (No 2) Limited Jersey 100% Prudential Corporation Holdings Limited Prudential Jersey Limited Jersey 100% Prudential Corporation Holdings Limited Prudential Lalondes Limited United Kingdom 100% Prudential Property Services Limited Prudential Life Assurance (Thailand) Public Company Limited Thailand 42.59% North Sathorn Holdings Company Limited 32.11% Staple Limited 24.82% Prudential Corporation Holdings Limited 0.48% Others Prudential Lifetime Mortgages Limited Scotland 100% The Prudential Assurance Company Limited Prudential Pensions Administration Limited United Kingdom 100% Prudential Financial Services Limited Prudential Pensions Limited United Kingdom 100% The Prudential Assurance Company Limited Prudential Personal Equity Plans Limited United Kingdom 100% M&G Limited Prudential Portfolio Managers (Namibia) (Pty) Limited Namibia 75% Prudential Portfolio Managers (South Africa) (Pty) Limited Prudential Portfolio Managers (South Africa) (Pty) Limited South Africa 75% M&G Limited Prudential Portfolio Managers (South Africa) Life Limited South Africa 99.4% Prudential Portfolio Managers (South Africa) (Pty) Limited Prudential Portfolio Managers Unit Trusts Limited South Africa 94% Prudential Portfolio Managers (South Africa) (Pty) Limited Prudential Process Management Services India Private Limited India 99.97% Prudential Corporation Holdings Limited 0.03% Prudential UK Services Limited Prudential Properties Trusty Pty Limited Australia 100% The Prudential Assurance Company Limited Prudential Property Investment Management (Singapore) Pte Limited Singapore 50% Prudential Singapore Holdings Pte Limited 50% PruPIM Ltd Prudential Property Investment Managers Limited United Kingdom 100% M&G Limited Prudential Property Services (Bristol) Limited United Kingdom 100% Prudential Property Services Limited Prudential Property Services Limited United Kingdom 100% Prudential plc Prudential Protect Limited United Kingdom 100% Prudential Health Holdings Limited Prudential Pte Ltd Singapore 100% Prudential Singapore Holdings Pte Limited Prudential Quest Limited United Kingdom 100% Prudential Group Holdings Limited Prudential Retirement Income Limited United Kingdom 100% The Prudential Assurance Company Limited Prudential Securities Limited United Kingdom 50% Prudential (B1) Limited 50% Prudential (B2) Limited Prudential Services Asia Sdn Bhd Malaysia 100% Prudential Corporation Holdings Limited Prudential Services Limited United Kingdom 100% Prudential Corporation Holdings Limited Prudential Services Singapore Pte Limited Singapore 100% Prudential Singapore Holdings Pte Limited Prudential Singapore Holdings Pte Limited Singapore 100% Prudential Corporation Holdings Limited Prudential Staff Pensions Limited United Kingdom 100% Prudential Group Holdings Limited Prudential Trustee Company Limited United Kingdom 100% M&G Limited Prudential UK Services Limited United Kingdom 100% Prudential Financial Services Limited Prudential Unit Trusts Limited United Kingdom 100% M&G Limited Prudential Vietnam Assurance Private Limited Vietnam 100% Prudential Corporation Holdings Limited Prudential Vietnam Finance Company Limited Vietnam 100% Prudential Holborn Life Limited Prudential Vietnam Fund Management Private Limited Company Vietnam 100% Prudential Vietnam Assurance Private Limited Prulink Pte Limited Singapore 100% Prudential Singapore Holdings Pte Limited Prutec Limited United Kingdom 100% The Prudential Assurance Company Limited Quinner AG Germany 100% Prudential Corporation Holdings Limited Reeds Rain Prudential Limited United Kingdom 100% Prudential Property Services Limited Securities Lending Cash Collateral Fund LLC Delaware 100% Jackson Funds Securities Lending Liquidating Fund LLC Delaware 100% Jackson Funds SII Insurance Agency, Inc. Massachusetts 100% SII Investments, Inc. SII Insurance Agency, Inc. Wisconsin 100% SII Investments, Inc. SII Investments, Inc. Wisconsin 100% National Planning Holdings, Inc. SII Ohio Insurance Agency, Inc. Ohio 100% SII Investments, Inc. Scottish Amicable Finance plc Scotland 100% The Prudential Assurance Company Limited Scottish Amicable ISA Managers Limited Scotland 100% The Prudential Assurance Company Limited Scottish Amicable Life Assurance Society Scotland 100% The Prudential Assurance Company Limited Scottish Amicable Life Limited Scotland 100% The Prudential Assurance Company Limited Scottish Amicable PEP and ISA Nominees Limited Scotland 100% Scottish Amicable Life Assurance Society Snushalls Team Limited United Kingdom 100% Prudential Property Services Limited Squire Reassurance Company LLC Michigan 100% Jackson National Life Insurance Company Squire Capital I LLC Michigan 100% Jackson National Life Insurance Company Squire Capital II LLC Michigan 100% Jackson National Life Insurance Company Sri Han Suria Sdn Berhad Malaysia 51% Prudential Corporation Holdings Limited Stableview Limited United Kingdom 100% M&G Limited Staple Limited Thailand 100% Prudential Corporation Holdings Limited Staple Nominees Limited United Kingdom 100% Prudential Personal Equity Plans Limited The First British Fixed Trust Company Limited United Kingdom 100% M&G Limited The Forum, Solent, Management Company Limited United Kingdom 100% The Prudential Assurance Company Limited The Prudential Assurance Company Limited United Kingdom 100% Prudential plc True Prospect Limited British Virgin Islands 100% Prudential Corporation Holdings Limited Wharfedale Acquisitions Limited United Kingdom 100% Wharfedale Acquisitions Subholdings Limited Wharfedale Acquisitions Holdings Limited United Kingdom 100% Infracapital Nominees Limited Wharfedale Acquisitions Subholdings Limited United Kingdom 100% Wharfedale Acquisitions Holdings Limited Yeslink Interco Limited United Kingdom 100% Prudential Group Holdings Limited Zelda Acquisitions Holdings Limited United Kingdom 100% Infracapital Nominees Limited Zelda Acquisitions Limited United Kingdom 100% Zelda Acquisitions Holdings Limited Item 29. Indemnification Provision is made in the Company's By-Laws for indemnification by the Company of any person made or threatened to be made a party to an action or proceeding, whether civil or criminal by reason of the fact that he or she is or was a director, officer or employee of the Company or then serves or has served any other corporation in any capacity at the request of the Company, against expenses, judgments, fines and amounts paid in settlement to the full extent that officers and directors are permitted to beindemnifiedby the laws of the State of New York. Insofar as indemnification for liabilities arising under the Securities Act of 1933 ("Act") may be permitted to directors, officers and controlling persons of the Company pursuant to the foregoing provisions, or otherwise, the Company has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against liabilities(other than the payment by the Company of expenses incurred or paid by a director, officer or controlling person of the Company in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Company will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Item 30. Principal Underwriter a) Jackson National Life Distributors LLC acts as general distributor for the Jackson National Separate Account - I.Jackson National Life Distributors LLC also acts as general distributor for the Jackson National Separate Account III, the Jackson National Separate Account IV, the Jackson National Separate Account V, the JNLNY Separate Account I, the JNLNY Separate Account II, and the JNLNY Separate Account IV. b) Directors and Officers of Jackson National Life Distributors LLC: Name and Business Address Positions and Offices with Underwriter Greg Cicotte Manager, President & Chief Executive Officer 7601 Technology Way Denver, CO80237 Clifford J. Jack Manager 7601 Technology Way Denver, CO 80237 Thomas J. Meyer Manager and Secretary 1 Corporate Way Lansing, MI 48951 Paul Chad Myers Manager 1 Corporate Way Lansing, MI48951 Stephen M. Ash Vice President 7601 Technology Way Denver, CO 80237 Pamela Aurbach Vice President 7601 Technology Way Denver, CO 80237 Jeffrey Bain Vice President 7601 Technology Way Denver, CO 80237 Brad Baker Vice President 7601 Technology Way Denver, CO 80237 Lawrence Barredo Assistant Vice President 7601 Technology Way Denver, CO 80237 Mercedes Biretto Vice President 7601 Technology Way Denver, CO 80237 James Bossert Senior Vice President 7601 Technology Way Denver, CO 80237 J. Edward Branstetter, Jr. Assistant Vice President 7601 Technology Way Denver, CO 80237 Kristina Brendlinger Assistant Vice President 7601 Technology Way Denver, CO 80237 Tori Bullen Senior Vice President 210 Interstate North Parkway Suite 401 Atlanta, GA 30339-2120 Bill J. Burrow Senior Vice President 7601 Technology Way Denver, CO80237 Michelle L. Carroll Assistant Vice President 7601 Technology Way Denver, CO 80237 Maura Collins Executive Vice President, Chief Financial Officer and FinOP 7601 Technology Way Denver, CO 80237 Christopher Cord Assistant Vice President 7601 Technology Way Denver, CO 80237 George Daggett Assistant Vice President 7601 Technology Way Denver, CO 80237 Paul Fitzgerald Senior Vice President 7601 Technology Way Denver, CO 80237 Julia A. Goatley Assistant Secretary 1 Corporate Way Lansing, MI 48951 Luis Gomez Vice President 7601 Technology Way Denver, CO 80237 Kevin Grant Senior Vice President 7601 Technology Way Denver, CO 80237 Bonnie Howe Vice President and General Counsel 7601 Technology Way Denver, CO 80237 Thomas Hurley Senior Vice President 7601 Technology Way Denver, CO 80237 Mark Jones Vice President 7601 Technology Way Denver, CO 80237 John Koehler Vice President 7601 Technology Way Denver, CO 80237 Doug Mantelli Vice President 7601 Technology Way Denver, CO 80237 James McCorkle Vice President 7601 Technology Way Denver, CO 80237 Tamu McCreary Assistant Vice President 7601 Technology Way Denver, CO 80237 Brook Meyer Vice President 1 Corporate Way Lansing, MI 48951 Jack Mishler Senior Vice President 7601 Technology Way Denver, CO 80237 Diane Montana Assistant Vice President 7601 Technology Way Denver, CO 80237 Steven O’Connor Assistant Vice President 7601 Technology Way Denver, CO80237 Eric Palumbo Vice President 7601 Technology Way Denver, CO 80237 Allison Pearson Assistant Vice President 7601 Technology Way Denver, CO 80237 Jeremy Rafferty Vice President 7601 Technology Way Denver, CO 80237 Alison Reed Senior Vice President 7601 Technology Way Denver, CO 80237 Traci Reiter Assistant Vice President 7601 Technology Way Denver, CO 80237 Scott Romine Executive Vice President 7601 Technology Way Denver, CO80237 Gregory B. Salsbury Executive Vice President 7601 Technology Way Denver, CO 80237 Marilynn Scherer Vice President 7601 Technology Way Denver, CO 80237 Kathleen Schofield Vice President 7601 Technology Way Denver, CO 80237 Barbara Logsdon Smith Vice President 7601 Technology Way Denver, CO 80237 Daniel Starishevsky Senior Vice President 7601 Technology Way Denver, CO 80237 Brian Sward Vice President 7601 Technology Way Denver, CO 80237 Jeremy Swartz Vice President 7601 Technology Way Denver, CO 80237 Robin Tallman Vice President and Controller 7601 Technology Way Denver, CO 80237 Daniel W. Thomas Vice President 7601 Technology Way Denver, CO80237 Doug Townsend Executive Vice President 7601 Technology Way Denver, CO 80237 Brad Whiting Vice President 7601 Technology Way Denver, CO80237 Matt Witulski Assistant Vice President 7601 Technology Way Denver, CO80237 Daniel Wright Vice President and Chief Compliance Officer 7601 Technology Way Denver, CO 80237 Phil Wright Vice President 7601 Technology Way Denver, CO 80237 Matthew Yellott Assistant Vice President 7601 Technology Way Denver, CO 80237 (c) Name of Principal Underwriter Net Underwriting Discounts and Commissions Compensation on Redemption orAnnuitization Brokerage Commissions Compensation Jackson National LifeDistributors LLC Not Applicable Not Applicable Not Applicable Not Applicable Item. 31. Location of Accounts and Records Jackson National Life Insurance Company 1 Corporate Way Lansing, Michigan 48951 Jackson National Life Insurance Company Institutional Marketing Group Service Center 1 Corporate Way Lansing, Michigan 48951 Jackson National Life Insurance Company 7601 Technology Way Denver, Colorado 80237 Jackson National Life Insurance Company 225 West Wacker Drive, Suite 1200 Chicago, IL60606 Item. 32. Management Services Not Applicable. Item. 33. Fee Representation Jackson National Life Insurance Company of New York represents that the fees and charges deducted under the contract, in the aggregate, are reasonable in relation to the services rendered, the expenses to be incurred, and the risks assumed by Jackson National Life Insurance Company of New York. SIGNATURES As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets the requirements of Securities Act Rule 485(b) for effectiveness of this post-effective amendment and has caused this post-effective amendment to be signed on its behalf, in the City of Lansing, and State of Michigan, on this 26th day of August, 2011. JNLNY Separate Account IV (Registrant) Jackson National Life Insurance Company of New York By:/s/ Thomas J. Meyer Thomas J. Meyer Senior Vice President, General Counsel and Secretary Jackson National Life Insurance Company of New York (Depositor) By:/s/ Thomas J. Meyer Thomas J. Meyer Senior Vice President, General Counsel and Secretary As required by the Securities Act of 1933, this post-effective amendment to the Registration Statement has been signed by the following persons in the capacities and on the dates indicated. * /s/ Thomas J. Meyer August 26, 2011 Michael A. Wells, President and Chief Executive Officer * /s/ Thomas J. Meyer August 26, 2011 James R. Sopha, Chief Operating Officer * /s/ Thomas J. Meyer August 26, 2011 Clifford J. Jack, Executive Vice President, Head of Retail & Chairman * /s/ Thomas J. Meyer August 26, 2011 P. Chad Myers, Executive Vice President, and Chief Financial Officer * /s/ Thomas J. Meyer August 26, 2011 Herbert G. May III, Chief Administrative Officer and Director * /s/ Thomas J. Meyer August 26, 2011 Joseph M. Clark, Senior Vice President, Chief Information Officer and Director /s/ Thomas J. Meyer August 26, 2011 Thomas J. Meyer, Senior Vice President, General Counsel, Secretary and Director * /s/ Thomas J. Meyer August 26, 2011 Laura L. Prieskorn, Senior Vice President and Director * /s/ Thomas J. Meyer August 26, 2011 John H. Brown, Vice President and Director * /s/ Thomas J. Meyer August 26, 2011 Michael A. Costello, Vice President and Director * /s/ Thomas J. Meyer August 26, 2011 Julia A. Goatley, Vice President, Assistant Secretary and Director * /s/ Thomas J. Meyer August 26, 2011 Donald B. Henderson, Jr., Director * /s/ Thomas J. Meyer August 26, 2011 David L. Porteous, Director * /s/ Thomas J. Meyer August 26, 2011 Donald T. DeCarlo, Director * /s/ Thomas J. Meyer August 26, 2011 Gary H. Torgow, Director * /s/ Thomas J. Meyer August 26, 2011 John C. Colpean, Director * Thomas J. Meyer, Senior Vice President, General Counsel, Secretary and Attorney-in-Fact pursuant to Power of Attorney effective April 7, 2011 POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS, that each of the undersigned as directors and/or officers of JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW YORK (the Depositor), a New York corporation, hereby appoint Michael A. Wells, P. Chad Myers, ThomasJ.Meyer, Patrick W. Garcy, Susan S. Rhee and Anthony L. Dowling (each with power to act without the others) his/her attorney-in-fact and agent, with full power of substitution and resubstitution, for and in his/her name, place and stead, in any and all capacities, to sign applications and registration statements, and any and all amendments, with power to affix the corporate seal and to attest it, and to file the applications, registration statements, and amendments, with all exhibits and requirements, in accordance with the Securities Act of 1933, the Securities and Exchange Act of 1934, and/or the Investment Company Act of 1940.This Power of Attorney concerns JNLNY Separate Account I (File Nos. 333-37175, 333-48822, 333-70384, 333-81266, 333-118370, 333-119659, 333-137485, 333-163323 and 333-172873), JNLNY Separate Account II (File No. 333-86933), and JNLNY Separate Account IV (File Nos. 333-109762 and 333-118132), as well as any future separate account(s) and/or future file number(s) within any separate account(s) that the Depositor establishes through which securities, particularly variable annuity contracts and variable universal life insurance policies, are to be offered for sale.The undersigned grant to each attorney-in-fact and agent full authority to take all necessary actions to effectuate the above as fully, to all intents and purposes, as he/she could do in person, thereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof.This instrument may be executed in one or more counterparts. IN WITNESS WHEREOF, the undersigned have executed this Power of Attorney effective as of the 7th day of April, 2011. MICHAEL A. WELLS Michael A. Wells President and Chief Executive Officer JAMES R. SOPHA James R. Sopha Chief Operating Officer CLIFFORD J. JACK Clifford J. Jack Executive Vice President, Chief Distribution Officer and Director P. CHAD MYERS P. Chad Myers Executive Vice President and Chief Financial Officer HERBERT G. MAY III Herbert G. May III Chief Administrative Officer and Director JOSEPH M. CLARK Joseph M. Clark Senior Vice President, Chief Information Officer and Director THOMAS J. MEYER Thomas J. Meyer Senior Vice President, General Counsel, Secretary and Director LAURA L. PRIESKORN Laura L. Prieskorn Senior Vice President and Director JOHN H. BROWN John H. Brown Vice President and Director MICHAEL A. COSTELLO Michael A. Costello Vice President and Director JULIA A. GOATLEY Julia A. Goatley Vice President, Assistant Secretary and Director DONALD B. HENDERSON, JR. Donald B. Henderson, Jr. Director DAVID L. PORTEOUS David L. Porteous Director DONALD T. DECARLO Donald T. DeCarlo Director GARY H. TORGOW Gary H. Torgow Director JOHN C. COLPEAN John C. Colpean Director EXHIBIT LIST Exhibit No.Description k Opinion and Consent of Counsel, attached hereto as EX-k. n. Consent of Independent Registered Public Accounting Firm, attached hereto as EX-n.
